Citation Nr: 0526895	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  01-06 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel 


INTRODUCTION

The appellant is a veteran who had active duty service from 
October 1951 to March 1952.  He was discharged after being 
found to be medically disqualified for service.

This case is again before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
October 2002.  His claim was subsequently reopened pursuant 
to 38 U.S.C.A. § 5108 (West 2002) by Board decision in March 
2003.  The case was then remanded by the Board in September 
2003.  In September 2005, the Board granted a motion to 
advance the veteran's appeal on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2004). 


FINDING OF FACT

The veteran's current low back disability, described as 
spondylolysis at L-4 and L-5 with degenerative changes, was 
manifested during service.   


CONCLUSION OF LAW

Spondylolysis at L-4 and L-5 with degenerative changes was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claimed service connection for low back 
disability in the past.  Those claims were denied and 
subsequently became final under 38 U.S.C.A. § 7105 after he 
failed to file timely appeals.  His claim was eventually 
reopened by the Board in a March 2003 decision, and the claim 
is now again before the Board for consideration on the merits 
after additional development of the medical evidence was 
accomplished. 

At a November 1998 Board hearing, the veteran testified that 
his low back disability was related to an injury during basic 
training when he fell down with a full field pack.  He 
testified at that time that he had no back problems prior to 
service.  However, in testimony he offered at a subsequent 
Board hearing in October 2002 the veteran also stated that if 
the low back disability was a congenital defect, that he 
aggravated it during service.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

It should also be noted that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  

It appears that the only available service medical record is 
a February 1952 Report of Medical Examination.  RO attempts 
to obtain additional service records from alternate sources 
have not been successful.  There is therefore no 
documentation of any entrance examination.  Under these 
circumstances, the Board finds that the veteran should be 
given the benefit of the presumption of soundness.  

The question then becomes whether the spondylolysis of L-4 
and L-5 noted at the February 1952 examination preexisted 
service.  It appears that there has been some question as to 
whether this was a congenital defect.  In this regard, it is 
provided by regulation that congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
However, a review of the record reveals some uncertainty 
among medical professionals as to the exact nature of the 
spondylolysis noted in February 1952.  In a January 2005 
letter, E. Wilson Griffin, III, M.D. commented that 
spondylolysis can be either developmental or posttraumatic.  
This same opinion was expressed by Thomas M. Shelburne, M.D. 
in a December 1998 letter.  Dr. Shelburne stated that it was 
impossible to say whether the defect was related to a fall 
during service or whether the veteran had it all his life.  
The examiner who conducted a VA examination in June 2003 also 
commented that it was not possible, based on the veteran's 
history and records, to say just what defects may have been 
congenital.  

Based on the above medical opinions, the Board concludes that 
the spondylolysis noted in February 1952 cannot be dismissed 
as simply a congenital defect.  Moreover, after reviewing the 
medical opinions the Board must conclude that the presumption 
of soundness has not been rebutted since there is no clear 
and unmistakable evidence that the disorder preexisted 
service.  It follows that without clear and unmistakable 
evidence that the disorder preexisted service, there is no 
need to address the question of whether there is clear and 
unmistakable evidence showing no aggravation during service.  
Since the presumption of soundness has not been rebutted, the 
spondylolysis of L-4 and L-5 noted at the February 1952 
examination must be viewed as evidence that this disorder was 
first manifested during service.  

It is clear from the medical record that the veteran suffers 
from chronic low back disability which appears to have been 
routinely described as spondylolysis of L-4 and L-5 and 
degenerative changes.  The examiner who conducted the June 
2003 VA examination did not offer any clear opinion as to the 
relationship of the degenerative changes to service, and in 
his December 1998 letter Dr. Shelburne stated that he viewed 
the arthritis as a normal finding for a man of the veteran's 
age.  However, Dr. Griffin indicated in his January 2005 
letter that it was reasonable to find that the veteran's 
chronic back problems were related to service.  He did not 
differentiate between the spondylolysis and the arthritis.  
Since it appears from the various statements that the 
veteran's low back disability may be due to trauma in 
service, and since there is no clear consensus of medical 
opinion that the degenerative changes are not related to the 
spondylolysis noted during service, the Board (resolving all 
reasonable doubt in the veteran's favor) finds that service 
connection is warranted for low back disability described as 
spondylolysis of L-4 and L-5 with degenerative changes.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no need to 
address VCAA compliance since there is no detriment to the 
veteran as a result of any arguable VCAA deficiency in view 
of the fact that the full benefit sought is being granted by 
the Board.  


ORDER

Entitlement to service connection for spondylolysis at L-4 
and L-5 with degenerative changes is warranted.  The appeal 
is granted to this extent. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


